DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed November 19, 2020 in which claims 19, 22, 23, 36 and 37 were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015181721 in view of Clark (US 20080033220).
  	WO teaches a process for producing a diesel fraction starting from a renewable feedstock, such as, for example, a vegetable oil or a fat of an animal origin. WO teaches that steps of (a) putting at least one renewable feedstock comprising glycerides in 
 	The renewable feedstocks can be selected, for example, from vegetable oils, vegetable fats, animal fats, fish oils or mixtures thereof.  Some examples of renewable feedstocks are: sunflower oil, rapeseed oil, canola oil, palm oil, soybean oil, hempseed oil, olive oil, linseed oil, peanut oil, castor oil, mustard oil, coconut oil, oils deriving from algae or fatty oils contained in the pulp of pine trees ("tall oil"). The animal oils and fats can be selected from lard, tallow, milk fat or fats obtained from the poultry industry (chicken fat). Recycled oils and fats of the food industry, of both an animal and vegetable origin, can also be used as well as fatty acids (see page 6, lines 29 through page 7, lines 1-10).  A diluting agent may be used in WO which may a portion of the diesel hydrocarbon fraction produced in the process (see page 13, lines 11-23).
 	The amount of the paraffinic component is selected to be in a range of carbon number C15-C18 and is at least 70 wt% or more (see Table 1, page 25).  WO teaches that the renewable fuel product of its invention may be blended with diesel fuels derived 
 	WO does not specifically teach the addition of 2-ethylhexyl nitrate.  However, Clark meets this limitation.
 	Clark teaches a method for increasing the cetane number of a diesel fuel composition by adding the ignition improver 2-ethylhexyl nitrate (see abstract).  The base fuel may be a petroleum diesel or a synthetic fuel (see para 0046-0055).  Clark teaches using from up to 0.05 % to up to 0.3 % (see para 0040 and Table 2, para 0124).  This range encompasses the claimed range.  Furthermore, Clark teaches the concentration of the ignition improver may be 0.005% v/v or more (see para 0095).
 	It would have been obvious to one of ordinary skill in the art to add the known cetane improver, 2-ethylhexyl nitrate, to the diesel fuel with the expectation of improving the ignition and combustion of the fuel. 
 	WO does not specifically teach the diluting agent fresh feed ratio.  However, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the diluting agent and fresh feed through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
 	Applicant argues that Bellusi (WO) and Clark do not teach all of the features of claim 19.
 	The examiner has set forth what is taught by Bellusi and Clark.  Bellusi teaches the C15-C18 paraffins are present in at least 70 wt%.  It is reasonable to expect that the ratio of the i-paraffin/n-paraffin of the hydrotreated renewable fuel meets the claimed ratio because Bellusi teaches this in Table 3.
 	Applicant argues that Clark teaches away from the present invention because Clark teaches that higher amounts of 2-EHN are preferred.
 	The examiner respectfully disagrees.  Clark teaches at paragraph 0095 that the ignition improver may be present at a concentration of 0.005% v/v or more.  This amount encompasses Applicant’s claimed 100-450 mg/kg of the additive.
 	Applicant argues that the present invention is not a GTL fuel as is preferred by Clark. 
 	It should be noted that Clark teaches other fuels and that the composition may contain as little as 1% v/v of GTL fuel (para 0045, 0047).  Clark also teaches that a F-T derived fuel component will consist of at least 70% -99% w/w of paraffinic components, 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16326517/20210212